KINKADE, J.'
1. The" state supervisor of elections is not required to comply with the recommendation of a political executive committee for the appointment of a deputy state supervisor of elections, unless such recommendation certifies that the person so named is a qualified elector of the county, and further, that he is qualified in all other respects to fill the office.
2. The truth of any statement in such recommendation may he judicially determined in court at the instance of either the state supervisor of elections or of the committee making the recommendation.
3. Unless the state supervisor of elections establishes in court, by clear and convincing evidence, that the party recommended by the committee is disqualified to hold the office, it is his duty to make the appointment recommended by the committee.
Motion overruled.